DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Notice of Amendment
The Amendment filed 2/18/2021 has been entered.  Claims 1-6, 8-14 are pending in the application with claims 1, 2, 4, 5 amended, claim 7 cancelled, and claims 8-14 newly added.  The previous 35 USC 112 rejection of claims 1-7 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or 



Claims 1-6, 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Phee Soo Jay et al. (US Patent No. 6,939,291, hereinafter Phee1).

In device to claim 1, Phee1 discloses a device (1, Fig. 1) for navigation through a biological anatomy (Figs. 2a-2e), the device having a longitudinal axis extending in a longitudinal direction (direction A, Fig. 1), comprising:
a first cell (1a) configured to expand and contract in the longitudinal direction (Figs. 2a-2e), wherein the first cell comprises a first expandable bladder ((2), Fig. 1);
a second cell (1b) configured to expand and contract in the longitudinal direction (Figs. 2a-2e), wherein the second cell comprises a second expandable bladder (6), and wherein the second cell is in contact with the first cell (Fig. 1); and
a control coil (9) comprising a plurality of fluid channels (via pneumatic conduits, Col. 3, Line 61 – Col. 4, Line 15), a first of the plurality of fluid channels adapted to inflate the first cell, and a second of the plurality of fluid channels adapted to independently inflate the second cell (Col. 3, Line 61 – Col. 4, Line 15).


In device to claim 2, Phee1 discloses a device (1, Fig. 1) for navigation through a biological anatomy (Figs. 2a-2e), the device having a longitudinal axis extending in a longitudinal direction (direction A, Fig. 1), comprising:
a first cell (1b) configured to expand and contract in the longitudinal direction (Figs. 2a-2e), wherein the first cell comprises a first expandable bladder (6), Fig. 1, and;
a second cell (1c) configured to expand and contract in the longitudinal direction (Figs. 2a-2e), wherein the second cell comprises a second expandable bladder (11), Fig. 1,
a third cell (2) configured to expand and contract in the longitudinal direction (Figs. 2a-2e), wherein the third cell comprises a third expandable bladder (2), Fig. 1;
a control coil (9) comprising a plurality of fluid channels (via pneumatic conduits, Col. 3, Line 61 – Col. 4, Line 15), a first of the plurality of fluid channels adapted to inflate the first cell, and a second of the plurality of fluid channels adapted to independently inflate the second cell (each pneumatic conduit actuates a different bladder (6, 11), Col. 3, Line 61 – Col. 4, Line 15).

In regard to claim 3, Phee teaches further comprising a fourth cell (44) configured to expand and contract in the longitudinal direction (Fig. 1), wherein the (the bladder (44) is capable of expanding/contracting in the longitudinal direction as the third bladder (2) expands and contracts, Fig. 1).

In device to claim 4, Phee1 teaches wherein the first expandable bladder comprises a first longitudinally expandable bellow (2, Fig. 1).

In device to claim 5, Phee1 teaches wherein the second expandable bladder comprises a second longitudinally expandable bellow (6, Fig. 1).

In device to claim 6, Phee1 teaches wherein the device has a tool channel (43) extending longitudinally through the first cell, the second cell and the third cell (Fig. 1).

In regard to claim 9, Phee1 teaches wherein the control coil is outside the first cell and the second cell (Fig. 1).

In regard to claim 11, Phee1 teaches further including a base adapted to independently control a fluid pressure in the plurality of fluid channels (Col. 3, Line 61 – Col. 4, Line 15).

In regard to claim 12, Phee1 teaches wherein the first cell comprises a first fluid port in fluid communication with the first of the plurality of fluid channels, and wherein the second cell comprises a second fluid port in fluid communication with the second of the plurality of fluid channels (Fig. 1 illustrates each of the first and second cells (1a, 1b) having ports enabling fluid to flow from the first pneumatic conduit to the first expandable bladder and fluid to flow from the second pneumatic conduit to the second expandable bladder, Col. 3, Line 61 – Col. 4, Line 15).

Claims 1, 9 and 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Phee Soo Jay et al. (US Patent No. 6,939,291, hereinafter Phee2).

In device to claim 1, Phee2 discloses a device (1, Fig. 1) for navigation through a biological anatomy (Figs. 2a-2e), the device having a longitudinal axis extending in a longitudinal direction (direction A, Fig. 1), comprising:
a first cell (1a,1c) configured to expand and contract in the longitudinal direction (Figs. 2a-2e), wherein the first cell comprises a first expandable bladder ((11), Fig. 1);
(1b) configured to expand and contract in the longitudinal direction (Figs. 2a-2e), wherein the second cell comprises a second expandable bladder (6), and wherein the second cell is in contact with the first cell (Fig. 1); and
a control coil (9) comprising a plurality of fluid channels (via pneumatic conduits, Col. 3, Line 61 – Col. 4, Line 15), a first of the plurality of fluid channels adapted to inflate the first cell, and a second of the plurality of fluid channels adapted to independently inflate the second cell (Col. 3, Line 61 – Col. 4, Line 15).

In regard to claim 9, Phee2 teaches wherein the control coil is outside the first cell and the second cell (Fig. 1).

In regard to claim 11, Phee2 teaches further including a base adapted to independently control a fluid pressure in the plurality of fluid channels (Col. 3, Line 61 – Col. 4, Line 15).

In regard to claim 12, Phee2 teaches wherein the first cell comprises a first fluid port in fluid communication with the first of the plurality of fluid channels, and wherein the second cell comprises a second fluid port in fluid communication with the second of the plurality of fluid channels (Fig. 1 illustrates each of the first and second cells having ports from channels (41, 42) enabling fluid to flow from the first pneumatic conduit to the first expandable bladder and fluid to flow from the second pneumatic conduit to the second expandable bladder, Col. 3, Line 61 – Col. 4, Line 15).

In regard to claim 13, Phee2 teaches wherein the plurality of fluid channels are elongated in a radial direction with respect to a cross-section of the control coil (channels (41, 42) extend radially outward from a longitudinal axis of the control coil).

Claims 1, 8-10, 12 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishikawa et al. (US Patent Application Publication No. 2003/0229296, hereinafter Ishikawa

In regard to claim 1, Ishikawa discloses a device (1, Fig. 11) for navigation through a biological anatomy, the device having a longitudinal axis extending in a longitudinal direction (via the direction extending along a central axis of the device, Fig. 11), comprising:
a first cell (15a) configured to expand and contract in the longitudinal direction (the balloon (15a) expand radially and longitudinally), wherein the first cell comprises a first expandable bladder (see annotated Fig. 11 below);
(15b) configured to expand and contract in the longitudinal direction (the balloon (15b) expand radially and longitudinally), wherein the second cell comprises a second expandable bladder, and wherein the second cell is in contact with the first cell (see annotated Fig. 11 below); and
a control coil (2, the shaft contains a reinforcing layer such as a coil, Par. 59) comprising a plurality of fluid channels (via two small lumens within the shaft, Par. 58), a first of the plurality of fluid channels adapted to inflate the first cell, and a second of the plurality of fluid channels adapted to independently inflate the second cell (one of the lumens pressurizes the first bladder (15a) and the other lumen pressurizes the second bladder, Fig. 12, Par. 58).

    PNG
    media_image1.png
    214
    790
    media_image1.png
    Greyscale

In regard to claim 8, Ishikawa teaches wherein the control coil is inside the first cell and the second cell (Figs. 12-13, Par. 59).

In regard to claim 9, Ishikawa teaches wherein the control coil is outside the first cell and the second cell (Figs. 12-13, Par. 59).

In regard to claim 10, Ishikawa teaches wherein the control coil further includes at least one wire (18) adapted to control steering of the device (Par. 58).

In regard to claim 12, Ishikawa teaches wherein the first cell comprises a first fluid port in fluid communication with the first of the plurality of fluid channels, and wherein the second cell comprises a second fluid port in fluid communication with the second of the plurality of fluid channels (via fluid ports (20), Fig. 12, Par. 58).

In regard to claim 14, Ishikawa teaches wherein the control coil passes between first cell and the second cell without creating direct fluid communication between the first expandable bladder and the second expandable bladder (Figs. 11-12, the first and second bladders are not in fluid communication with each other).

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Applicant argues Phee fails to disclose  a control coil comprising a plurality of fluid channels, a first of the plurality of fluid channels adapted to inflate the first cell, and a second of the plurality of fluid channels adapted to independently inflate the second cell.
The examiner disagrees since Phee teaches a tubular connector (9) which houses pneumatic conduits for inflating the first and second bladders, Fig. 1.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                         
May 22, 2021